Exhibit 10.4

Short-Term Incentive Plan of Andrew S. Heyman

2011 STI Goals

 

Name: Andy Heyman    Job Title: COO Effective Dates of Plan: 1/1/11 – 12/31/11
   Business Unit: Industries STI Potential: 100% of Base Salary    Manager: John
Heyman

Goals:

 

Goal Description

  Weight     Payout
Timing     

Budget

(show qtrly if
applicable)

  

Target

(show qtrly if

applicable)

   Comments

Company Adjusted Operating Income –

67% paid at Budget &

33% paid linearly between

Budget & Target

    100 %      Annual       Q1 = N/A    Q1 = N/A           Q2 = N/A    Q2 = N/A
          Q3 = N/A    Q3 = N/A           Q4 = N/A    Q4 = N/A          
Annual = [xxxxxx]*    Annual = [xxxxxx]*   

 

 

* Filed under an application for confidential treatment.